PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of					:
Beaume, et al.						:
Application No. 16/082,314				:	DECISION ON PETITION
Filing Date: September 5, 2018 			:
Attorney Docket No. FR-AM3518NP			
		


This is a decision on the renewed petition under 37 CFR 1.137(a), filed January 20, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file a proper Oath or Declaration or substitute statement, as required by the Notice Requiring Inventor’s Oath or Declaration (Notice) mailed July 8, 2020, no later than payment of the issue fee. Applicant paid the issue fee on July 22, 2020. As such, the application became abandoned on July 23, 2020. The Office mailed a Notice of Abandonment on August 6, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an executed Declarations under 37 CFR 1.63 for Inventors Beaume, Deratani, Quemener and Semsarilar, (2) the petition fee in the amount of $2100.00, and (3) a proper statement of unintentional delay.

It is noted that petitioner submitted the $2100.00 petition fee on January 20, 2021. This fee was previously paid on August 13, 2020 and does not need to be collected again. As such, the fee will be credited back to the Deposit Account in due course.

This application is being retained in the Office of Petitions for consideration of the Petition to Withdraw from Issue under 37 CFR 1.313(c)(2) filed January 20, 2021.

Telephone inquiries concerning this decision may be directed to Paralegal Specialist Debra Wyatt at (571)272-3621.


	
/LIANA S WALSH/Lead Paralegal Specialist, OPET